Citation Nr: 0842728	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Title 38 
United States Code Chapter 30 (Montgomery GI Bill). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that the veteran was not eligible to receive 
educational assistance benefits under Chapter 30. 

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 


FINDINGS OF FACT

1.  The veteran served on active duty from March 10, 1969 to 
March 9, 1971; April 23, 1989 to September 28, 1989; January 
22, 1990 to February 29, 1992; and March 9, 1992 to June 18, 
1992.  

2.  The veteran served with the Army Reserves from May 5, 
1969 to October 17, 1979 and with the Marine Corps Reserves 
from October 18, 1979 to July 3, 1992.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 21.7040, 21.7042, 21.7044 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act (VCAA) provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice 
was not required in case involving a waiver request).  
Specific VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 
38 C.F.R. § 21.1031 (2008) for claims under Chapter 30, not 
the VCAA.  

In addition, as explained above, the Board finds that the 
law, and not the evidence, is dispositive in this case and 
therefore no further duty to assist exists.  The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).

Analysis

The veteran served on active duty from March 10, 1969 to 
March 9, 1971; April 23, 1989 to September 28, 1989; January 
22, 1990 to February 29, 1992; and March 9, 1992 to June 18, 
1992.  He served with the Army Reserves from May 5, 1969 to 
October 17, 1979 and with the Marine Corps Reserves from 
October 18, 1979 to July 3, 1992.  

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he or she first entered on 
active duty as a member of the Armed Forces after June 30, 
1985, or was eligible for educational assistance allowance 
under Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.

In this case, the evidence of record indicates that the 
veteran first entered active duty in March 1969.  Therefore, 
he does not qualify for Chapter 30 educational benefits under 
38 U.S.C.A. § 3011(a)(1)(A).

With respect to establishing current eligibility through 
Chapter 34, eligibility for educational assistance under 
Chapter 34 was originally established for those veterans who 
(A) served for a period of more than 180 days, any part of 
which occurred after January 31, 1955, and before January 1, 
1977, and who were discharged or released therefrom under 
conditions other than dishonorable; (B) who contracted with 
the Armed Forces and were enlisted in or assigned to a 
reserve component prior to January 1, 1977, and as a result 
of such enlistment or assignment served on active duty for a 
period of more than 180 days, any part of which commenced 
within 12 months after January 1, 1977, and were discharged 
or released therefrom under conditions other than 
dishonorable; or (C) were discharged or released from active 
duty, any part of which was performed after January 31, 1955, 
and before January 1, 1977, or following entrance into active 
service from an enlistment provided for under subparagraph 
(b) because of a service-connected disability.  38 U.S.C.A. § 
3452(a)(1).

By congressional action, the entire Chapter 34 program 
expired on December 31, 1989.  38 U.S.C.A. § 3462(e).  VA is 
precluded by law from retroactively providing educational 
assistance benefits under Chapter 34.

However, pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans 
with remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In pertinent part, in order to establish 
Chapter 30 eligibility based solely on active duty service, a 
Chapter 34 eligible veteran must meet the requirements set 
forth in 38 C.F.R. § 21.7044(a)(1) to (7).  The veteran must 
have the requisite active duty service set forth in 38 C.F.R. 
§ 21.7044(a)(4), (6), or (7).  38 C.F.R. § 21.7044(a)(4) 
provides that after June 30, 1985, the individual must serve 
at least three years continuous active duty in the Armed 
Forces (with exceptions for involuntary, hardship, 
convenience of the government or medical discharges as set 
forth in section (a)(4)(ii)).  

38 C.F.R. § 21.7044(a)(6) and (7) indicate that the 
individual must have been on active duty any time during the 
period beginning on October 19, 1984 and ending on July 1, 
1985, and continued on active duty without a break in service 
or effective December 27, 2001, an individual was not on 
active duty on October 19, 1984; reenlists or reenters on a 
period of active duty after October 19, 1984, and after June 
30, 1985, serve at least three years continuous active duty 
in the Armed Forces (with exceptions for involuntary, 
hardship, convenience of the government or medical discharges 
as set forth in section (a)(4)(ii)).  38 C.F.R. § 21.7044 (a) 
(6) and (7).   

In this case, the veteran does not have the requisite service 
as set forth in 38 C.F.R. § 21.7044(a) (4), (6), or (7).  He 
did not serve for at least three years continuous active duty 
in the Armed Forces after June 30, 1985.  He was not on 
active duty during the qualifying period between October 19, 
1984 and July 1, 1985.  Thus, the veteran does not meet the 
requirements of 38 C.F.R. § 21.7044(a) (4), (6), or (7).  

While the provisions of 38 C.F.R. § 21.7044(a) set forth 
several exceptions to the three-year minimum (e.g., release 
from active duty due to a service-connected disability, for a 
pre-existing medical condition, for hardship reasons, for the 
convenience of the government), none of these conditions is 
indicated by the evidence of record, and none has been 
contended by the veteran.  The veteran is therefore not 
eligible for conversion from Chapter 34 to Chapter 30 
eligibility based on his active service alone.  

The veteran argues that he meets the requisite service 
requirements when his active duty service and his Selected 
Reserves service is combined.  Pursuant to 38 C.F.R. § 
21.7044(b), veterans with remaining Chapter 34 eligibility 
may, under certain conditions, qualify for continued 
educational assistance under Chapter 30, based on a 
combination of service on active duty and service in the 
Selected Reserve.  The service requirements are set forth in 
38 C.F.R. § 21.7044(b)(4) and (11).  

38 C.F.R. § 21.7044(b)(4) provides that the individual must 
have been on active duty on October 19, 1984, must have 
served without a break in service from October 19, 1984 to 
June 30, 1985, and continued on active duty without a break 
in service after June 30, 1985 for two continuous years of 
active duty (with exceptions for involuntary, hardship, 
convenience of the government, or medical discharges as set 
forth in section (b)(6)), and after completion of this active 
duty service must serve at least four continuous years of 
service in the Selected Reserves during which the individual 
must participate satisfactorily in training as prescribed by 
the Secretary concerned (with exceptions for involuntary, 
hardship, convenience of the government, or medical 
discharges a set forth in section (b)(7)), or effective 
December 27, 2001, an individual must not have been on active 
duty on October 19, 1984, must reenlist or reenter on a 
period of active duty after October 19, 1984, and after June 
30, 1985, must serve at least two years continuous active 
duty in the Armed Forces (with exceptions for involuntary, 
hardship, convenience of the government, or medical 
discharges as set forth in section (b)(6)) and after 
completion of this active duty service must serve at least 
four continuous years of service in the Selected reserves 
during which the individual must participate satisfactorily 
in training as prescribed by the Secretary concerned (with 
exceptions for involuntary, hardship, convenience of the 
government, or medical discharges as set forth in section 
(b)(7)).  The individual must also meet the requirements of 
38 C.F.R. § 21.7044(b)(11) which provides that the individual 
must have been on active duty at any time during the period 
beginning on October 19, 1984 and ending on July 1, 1985 and 
continued on active duty without a break in service.  38 
C.F.R. § 21.7044(b) (4) and (11).   

The veteran does not have the requisite service based on 
combined active duty service and service in the Selected 
Reserve.  He was not on active duty during the qualifying 
period between October 19, 1984 and July 1, 1985.  Thus, the 
veteran does not meet the requirements of 38 C.F.R. 
§ 21.7044(b)(11).  While the Board is sympathetic toward the 
veteran, it is bound by the law, and this decision is 
dictated by the relevant statutes and regulations.  

In conclusion, entitlement to basic eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, is denied.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Title 38 
United States Code Chapter 30 (Montgomery GI Bill) is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


